DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-4, 8 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0142922) in view of Khan (US 2018/0351619).

2.	As per claim 1, Chen teaches a hybrid beamforming method, comprising: sending a test request of an analog beam corresponding to physical antennas and a test request of a digital beam corresponding to radio frequency (RF) front ends (Chen, Fig..11 Path PA-1 PD-1), the physical antennas being divided into at least two groups, in which each group of physical antennas corresponds to one of the RF front ends (Chen, Fig..11 Path PA-1 PD-1); within a preset test period, switching states of connection between the groups of physical antennas and the RF front ends (Chen, ¶0051.  Furthermore, it is obvious and well-known in the art that a hybrid beamforming system and/or method to have such arrangement to provide flexibility and improve performance of a communication system. – see Khan US 2018/0351619 for example Fig. 12; and after the test period is over, Therefore, taking the combined teaching of Chen and Khan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention for the benefit of having such arrangement to provide flexibility and improve performance of a communication system

3.	Claims 8 & 10-11 are similarly analyzed as claim 1 for obviousness reason discussed above. 

4.	As per claim 2, Chen in view of Khan teaches the method of claim 1, wherein the duration of the test period equals one or at least two analog beamforming periods (Chen, ¶0033 0035).

5.	As per claim 3, Chen in view of Khan teaches the method of claim 1, wherein the states of connection between the groups of physical antennas and the RF front ends are realized by control switches, comprising: each group of physical antennas being connected to a respective one of the RF front ends via a control switch, or each physical antenna in each group of physical antennas being connected to a respective phase shifter via a control switch (Khan, Fig. 12 item “Switch”).

.

7.	Claims 5, 9 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0142922) in view of Khan (US 2018/0351619), and further in view of Park (US 2019/0109629).

8.	As per claim 5, Chen in view of Khan teaches the method of claim[[s]| 1[[ to 4]], wherein the test results comprise at least one of: measurements in an analog beam polling process corresponding to respective information of connection between the physical antennas and the RF front ends (Khan, ¶0062); 
Park teaches measurements in the analog beam polling process corresponding to codebook information for analog precoding; or system capacity in a digital beamforming process corresponding to codebook information for digital precoding (Park, ¶0021). Therefore, taking the combined teaching of Chen, Khan and Park as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention for the benefit selecting appropriate beam and improve the efficiency of the communication system.

9.	Claim 9 & 12-14 are similarly analyzed as claim 6 for obviousness reason discussed above. 

Allowable Subject Matter
s 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637